Citation Nr: 0735412	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of 
asbestos exposure.

5.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1999 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed right 
knee disability.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed left 
knee disability.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed low 
back disability.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
asbestos-related disability.

5.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current bilateral hearing 
loss disability.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.   A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  An asbestos-related disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  On 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of September 2003 and March 2006 letters from the AOJ to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought.

It is unclear from the record whether in the aforementioned 
VCAA notice letters the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure of the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, the veteran has been notified of the need 
to provide such evidence.  In this regard, the AOJ letters 
noted above informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  He was also 
asked to submit any treatment reports that he had.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession and has not been 
prejudiced thereby.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, complete VCAA notification was not achieved 
until after the initial AOJ adjudication of the claims. 
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice, an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).



Service Connection--Asbestos Related Claim

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.
VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  
VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Legal Analysis

1.  Right Knee

The veteran asserts that service connection is warranted for 
a right knee disability.  In order to establish service 
connection on a nonpresumptive direct basis, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  In terms of an in-
service injury or disease, the veteran's service medical 
records are silent for complaints of, or treatment for, a 
right knee disability.  With respect to a current disability, 
the record reflects that on VA examination in April 2004, the 
examiner reported that the veteran's right knee examination 
and x-ray were normal.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current right knee disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
right knee disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current right knee disability that is related 
to his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

2.  Left Knee

The veteran asserts that service connection is warranted for 
a left knee disability.  His service medical records reflect 
that he complained of experiencing left knee pain on several 
occasions, including in March 2000, June 2000, and February 
2001.  However, the record does not demonstrate that he has a 
current left knee disability.  In this regard, although the 
veteran, during his April 2004 VA examination, stated that he 
experienced left knee pain, the examiner, after a physical 
examination, found that the veteran's left knee was normal.  
The examiner also reported that the veteran's x-rays were 
normal.

The Board notes that although the veteran may experience left 
knee pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, as the evidence of record does 
not demonstrate that the veteran has a currently diagnosed 
left knee disability, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has a current left 
knee disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current left knee disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

3.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  His service medical records reflect 
that he complained of experiencing thoracolumbar pain in 
September 2001.  However, the record does not demonstrate 
that he has a current low back disability.  In this regard, 
although the veteran, during his April 2004 VA examination, 
stated that he experienced low back pain, the examiner, after 
a physical examination, found that the veteran had a normal 
lumbosacral spine. 

The Board notes that although the veteran may experience low 
back pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, as the evidence of record does 
not demonstrate that the veteran has a currently diagnosed 
low back disability, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has a current low 
back disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current low back disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.

4.  Asbestos Exposure

The veteran asserts that service connection is warranted for 
asbestos exposure.  A review of the veteran's DD Form 214 
reflects that he served in the Navy aboard the USS John F. 
Kennedy and had over three and a half years of sea service.  
However, the Board is unable to definitively determine if the 
veteran was ever exposed to asbestos while serving in the 
Navy.  Nevertheless, it is significant to point out that in a 
February 2000 service medical record, the veteran denied 
being exposed to asbestos dust during RIPOUT operations or 
working regularly (15 days a quarter or 45 days a calendar 
year) with asbestos or asbestos products.  He also denied 
experiencing such asbestos exposure currently and both prior 
to and during his Navy career.  Based on the veteran's 
responses, the medical department representative determined 
that it was not required that the veteran be placed on the 
Asbestos Medical Surveillance Program (AMSP), which tracked 
personnel who had ever been significantly exposed to 
asbestos.

However, for arguendo, even if it were determined that that 
the veteran was exposed to asbestos while serving in the 
Navy, there is no evidence that he has asbestosis or other 
asbestos-related diseases.  Indeed, in a February 2004 Report 
of Contact, the veteran, in response to a question about what 
disability he was claiming due to asbestos exposure, stated 
that he had no disability(ies) from asbestos.  Likewise, on 
his May 2005 VA Form 9, the veteran stated that "As far as 
the asbestos I not [sic] going to say I have it or even that 
I was exposed to it but I wanted [sic] noted that I could 
have been because I know that it is something that could show 
up 30 or 40 years down the road."

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed disability that is 
related to asbestos exposure, the Board concludes that an 
award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

Thus, as the competent evidence of record fails to establish 
that the veteran has an asbestos-related disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of asbestos 
exposure.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

5.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  In terms of an in-service injury or 
disease, the veteran's service medical records do not refer 
to a complaint or finding of bilateral hearing loss while in 
service.  The record reflects that the veteran underwent 
several audiometric tests during his service in the Navy.  
However, none of the results from these evaluations (which 
reflected pure tone thresholds that ranged from -10 to 10 
decibels in the right ear and from -5 to 10 decibels in the 
left ear) demonstrated hearing loss, as defined by Hensley v. 
Brown, 5 Vet. App. 155 (1993), hearing loss "disability" 
for VA compensation purposes, per 38 C.F.R. § 3.385, or a 
change in hearing ability that has been noted to be 
clinically significant.

The Board notes that, although bilateral hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a) (West 2002), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service. 

The veteran has alleged his hearing loss was incurred in 
service as a result of exposure to noise while he was serving 
as a mechanic from August 1999 to August 2003.  According to 
the veteran, he was exposed to noise from industrial 
equipment, engines, turbines, pumps, and alarms.  Such 
contentions are supported in the veteran's service medical 
record by various Hearing Conservation Data Forms, which 
indicate that he was routinely exposed to noise.  As such, 
the Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise trauma in service.  

However, the record does not reflect that the veteran has 
current bilateral hearing loss "disability" for VA 
purposes.  38 C.F.R. § 3.385 (2007).  In this regard, on VA 
audiological evaluation in February 2004, the reported pure 
tone thresholds, in decibels, were as follows for the right 
ear:  5 decibels at 500 HZ, 10 decibels at 1000 HZ, 15 
decibels at 2000 HZ, 0 decibels at 3000 HZ, and 5 decibels at 
4000 HZ.   On the left ear, the reported pure tone 
thresholds, in decibels, were as follows:  20 decibels at 500 
and 2000 HZ, 15 decibels at 1000 and 4000 HZ, and 10 decibels 
at 3000 HZ.  The reported speech recognition scores were 94 
percent in the right ear and 96 percent in the left ear.  The 
Board observes that such reported auditory thresholds reflect 
normal hearing.  See Hensley v. Brown, Vet. App. 157 (1993).  

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran does not have 
current bilateral hearing loss disability for VA purposes.  
Accordingly, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  In 
conclusion, although the veteran asserts that he has a 
current bilateral hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has current bilateral hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of asbestos 
exposure is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


